Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 16, line 2, “a drift gas source” should be -- a drift gas from a gas source --.
Claim 18, line 1, “claim 1” should be -- claim 17 --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nonlinear DC voltage sequence applied to the plurality of electrodes between the ion entrance and the ion exit as recited in claim 1; the nonlinear DC voltage sequence is defined by a voltage difference between adjacent electrodes that increases nonlinearly from the ion entrance to the ion exit as recited in claim 5; the quadratic DC voltage sequence as recited in claim 6; the exponential DC voltage sequence as recited in claim 7; the quadratic DC voltage sequence along a first length and the exponential DC voltage sequence along a second length adjacent to the first length as recited in claim 8; the ion receiver is coupled to an ion analyzer as recited in claim 10; the nonlinear DC voltage sequence comprising a first portion defining a quadratic DC voltage sequence and a second portion defining an exponential voltage sequence as recited in claim 27; and the quadratic sequence, the exponential sequence, the cubic sequence, and/or the complex wave function sequence as recited in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the common axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-15, 17-25, 28-31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (2017/0345637).
Green et al. (2017/0345637) discloses, in figs. 1-14C, an apparatus which includes 
Regarding claims 1 and 20, an electrode arrangement comprising a plurality of electrodes 2, 3 defining a volume, an ion entrance, and an ion exit (see figs. 1, 2, 8-11, 13, [0157]); and a voltage source coupled to the plurality of electrodes (see [0009], [0011], 1 Torr equal to 1.33322 mbar).
Regarding claims 2 and 21, wherein the volume is at a pressure of at least 50 Torr and above (see [0068], [0079], [0138], 1 Torr equal to 1.33322 mbar).
Regarding claims 3 and 24, wherein the volume is at a pressure of at least 760 Torr and above (see [0068], [0079], [0138], 1 Torr equal to 1.33322 mbar).
Regarding claims 4, 23 and 25, wherein the nonlinear DC voltage sequence is configured to focus the ions along a length of the electrode arrangement toward the ion exit (see figs. 14A-14C, “refocused in [0159], [0185]).
Regarding claims 6 and 30, wherein at least a portion of the nonlinear DC voltage sequence includes a quadratic DC voltage sequence (see [0018], [0019], [0063], [0171], [0179]).
Regarding claims 9, 28 and 35, further comprising an ion receiver coupled to the ion exit (see [0024]).
Regarding claims 10 and 29, wherein the ion receiver is an ion analyzer or is coupled to an ion analyzer (see [0024], [0078], [0128], [0129], [0133]).
Regarding claims 11 and 29, wherein the ion receiver is a collection plate, an ion mobility spectrometer, or a mass spectrometer (see [0024], [0069], [0073], [0078], [0109], [0158]).

Regarding claim 13, wherein the ion receiver is an atmospheric pressure confinement device for ion manipulation (see the ion receiving device maintained at a pressure ≥ 250 mbar in [0079] and claim 16, since 1 atmospheric pressure 1 atm = 760 torr and 1 Torr equal to 1.33322 mbar).
Regarding claims 14 and 22, further comprising an ion source coupled to the ion entrance for introducing ions into the volume through the ion entrance (see [0080], [0124], [0125], [0158]).
Regarding claim 15, wherein the ion source is an electrospray ionization source, a plasma ionization source, an atmospheric pressure chemical ionization source, an atmospheric pressure photoionization source, electron impact ionization source, or a combination thereof (see [0124).
Regarding claim 17, wherein the plurality of electrodes 2 are circular electrodes and the electrodes 2 are evenly spaced along, and concentrically arranged about, a common axis (see figs. 1, 8, 11).
Regarding claim 18, wherein the common axis of the plurality of electrodes is bent or curved (see [0063]-[0066], [0160].
Regarding claim 19, wherein the electrodes 2 have a non-circular cross section (see fig. 2).
Regarding claim 31, further comprising varying the nonlinear DC voltage sequence over time with ions in the volume (see figs. 14A-14C).
s 1-2, 4, 9-12, 14-15, 17-23, 25, 28-29, 31-32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (2014/0124663).
Green et al. (2014/0124663) discloses, in figs. 1-17, an apparatus which includes 
Regarding claims 1 and 20, an electrode arrangement comprising a plurality of electrodes a-f defining a volume, an ion entrance, and an ion exit (see figs. 1-5, 14A-15B, [0070]-[0073], [0143]); and  
a voltage source coupled to the plurality of electrodes and configured to apply a nonlinear DC voltage sequence to the electrodes between the ion entrance and the ion exit that directs ions through the volume with the volume at a pressure of at least 1 Torr (see figs. 3, 5, [0024], [0032], [0144], 1 atmospheric pressure 1 atm = 760 torr and 1 Torr equal to 1.33322 mbar in [0149] and [0170], [0228], [0250]).
Regarding claims 2 and 21, wherein the volume is at a pressure of at least 50 Torr and above (see 100 mbar in [0149] since, 1 Torr equal to 1.33322 mbar).
Regarding claims 4 and 23, wherein the nonlinear DC voltage sequence is configured to focus the ions along a length of the electrode arrangement toward the ion exit (see abstract, figs. 3, 5, [0024], [0032], [0057], [0058], [0091], [0112], [0117], [0144], [0175]).
Regarding claims 9, 25, 28 and 35, further comprising an ion receiver coupled to the ion exit (see fig. 9).
Regarding claims 10 and 29, wherein the ion receiver is an ion analyzer or is coupled to an ion analyzer (see [0135], [0136], [0142]).

Regarding claim 12, wherein the ion receiver is an ion trap (see [0133], [0135], [0138], [0142]).
Regarding claims 14 and 22, further comprising an ion source coupled to the ion entrance (see [0129]).
Regarding claim 15, wherein the ion source is an electrospray ionization source, a plasma ionization source, an atmospheric pressure chemical ionization source, an atmospheric pressure photoionization source, electron impact ionization source, or a combination thereof (see [0129]).
Regarding claim 17, wherein the plurality of electrodes are circular electrodes and the electrodes are evenly spaced along, and concentrically arranged about, a common axis (see fig. 14B)
Regarding claim 18, wherein the common axis is bent or curved (see figs. 16, 17, [0009], claims 3, 57 and 59). 
Regarding claim 19, wherein the electrodes have a non-circular cross section (see figs. 2A-6, 15A, 16-17, [0009], claims 3, 57 and 59). 
Regarding claim 31, further comprising varying the nonlinear DC voltage sequence over time with ions in the volume (see [0226], [0228]).
Regarding claims 32 and 34, further comprising injecting a drift gas into the volume with the ions in the volume (see [0062], [0170], [0187], [0206]).
Rejection under 35 U.S.C. 103(a)

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 5 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green et al. (2017/0345637) in view of Brown et al. (2011/0062323).
	Green et al. (2017/0345637) discloses all the features as discussed above except the nonlinear DC voltage sequence defined by a voltage difference between adjacent electrodes that increases nonlinearly from the ion entrance to the ion exit as recited in claims 5 and 26. 
.
Claims 7-8, 16, 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Bateman et al. (2009/0173880), Brown et al. (2010/0301206) and Giles et al. (2014/0048695) disclose a mass spectrometer having an ion guide which is curved and applied a nonlinear DC voltage.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881